Citation Nr: 0512726	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  98-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for post-operative 
residuals of a benign tumor in the left lung.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Gerard A. Plourde, Attorney at 
law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945. 

This appeal arose out of a decision of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(the RO).

In a March 2003 decision, the Board of Veterans' Appeals (the 
Board) denied the issues of entitlement to service connection 
for diabetes mellitus, coronary artery disease, post-
operative residuals of a benign tumor in the left lung, and 
PTSD.  The Board's decision stated that the issue of 
entitlement to TDIU would be addressed in a subsequent 
decision.  The veteran appealed the March 2003 Board decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a January 2005 order, the Court vacated the 
March 2003 Board decision insofar as it denied the service 
connection claims listed above, and remanded those issues for 
readjudication.

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his attorney in 
February 2005.  Taking into consideration the veteran's 
advanced age, his motion for advancement on the docket was 
granted.  See 38 C.F.R. § 20.900(c) (2004).

Because of the appeal to the Court, the veteran's TDIU claim 
was not subsequently adjudicated by the Board.  That issue is 
being remanded for reasons stated below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In its March 2003 decision, the Board granted service 
connection for residuals of a retained foreign body in the 
left hand.  The Court's January 2005 order left this portion 
of the Board's March 2003 decision undisturbed.  That issue, 
accordingly, has been finally decided and is not now before 
the Board.

The veteran, through his attorney, has raised the issues of 
entitlement to service connection for pes planus and hand and 
forearm conditions on a secondary basis.  See Appellant's 
Brief, dated February 2004, pages 15-17; see also January 
2005 Court order, page 2.  These issues are referred to the 
RO for appropriate action.  


REMAND

Reasons for Remand

As noted in the Introduction above, this case has been 
remanded by the Court for readjudication consistent with its 
January 2005 order.  For reasons expressed immediately below, 
the Board believes that further evidentiary and procedural 
development is necessary.   

The VCAA

In its January 2005 order, the Court indicated that there was 
a lack of complete compliance with the provisions of the 
VCAA, as interpreted by the Court.  Specifically, the order 
indicated that none of the documents noted in the March 2003, 
including letters from the RO dated in January 2002 and May 
2002, satisfied the requirement that VA provide the veteran 
notice of the information and evidence necessary to 
substantiate his claim and which portion of any such evidence 
was to be provided by each party.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].   

With respect to the content of the VCAA notice, the Court in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In light of the January 2005 Court order, the Board will 
remand the case for additional notice to the veteran which 
fully complies with the VCAA and Quartuccio.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), decided on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b). Thus, if the record has a procedural defect with 
respect to the notice required under the VCAA, this may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Additional medical evidence 

Pursuant to a September 2001 Board remand, the veteran was 
afforded a VA examination in August 2002.  In the January 
2005 order, the Court indicated that the August 2002 VA 
examination did not comply with the terms of the remand 
order.  Specifically, it was noted that the August 2002 VA 
examiner did not set forth the "complete rationale" 
underlying his opinion that the veteran's conditions were not 
related to his service.  The Court noted that the September 
2001 Board remand explicitly directed that the "opinion must 
be supported by a complete rationale."  
Accordingly, the Board will remand this case so that this 
deficiency may be rectified.

Action on the veteran's TDIU claim will be deferred pending 
resolution of the four service connection issues being 
remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA and consistent with 
the Court's January 2005 order referenced 
above is completed.  In particular, a 
letter which includes all four elements 
of the VCAA must be sent to the veteran, 
with a copy to his attorney.  

2.  VBA should request a review of the 
veteran's medical records by a VA 
physician.  The reviewing physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's claimed disabilities are 
related to his military service.  The 
opinion must be supported by a complete 
rationale.  That is, the reviewing 
physician should provide an explanation 
as to the reasoning which led to his or 
her conclusion.  If deemed to be 
necessary by the reviewing physician, a 
physical examination and/or diagnostic 
testing of the veteran should be 
completed.   A report must be generated 
and associated with the veteran's VA 
claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefit 
sought remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and they should be afforded 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required of 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




